DETAILED ACTION
Rejection Under 35 U.S.C. § 112(b)
	The claim is rejected under 35 U.S.C. 112(b) as the claimed invention fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite because there is no broken line description in the specification. Without the description, the examiner cannot know if the applicant intends to claim stitching or the like, or if the broken lines show unclaimed portions of the article, boundaries of the claim, or environmental matter.
To overcome this rejection, a statement describing the broken lines must be inserted into the specification immediately following the figure descriptions. For example:
-- The broken lines show stitching on the Work apparel that forms no part of the claimed design. --
OR
-- The broken lines show stitching on the Work apparel that forms part of the claimed design. --

Rejection Under 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and nonenabling because the drawings disclose features that have not been definitively described by the views provided. These views would not allow one skilled in the art to determine the exact configuration of the design, including shape, contours, features, and depths of elements, without resorting to conjecture. 
Specifically, reproduction 1.1 shows the shoulder seam at a specific height, but reproduction 1.2 shows the seam at a lower height. This renders the appearance of the design indefinite and non-enabling. 

    PNG
    media_image1.png
    162
    587
    media_image1.png
    Greyscale

The image above is included to demonstrate the 112(a) and (b) rejection.

 Reproduction 1.1 shows the bottom seam a specific distance from the edge of the fabric, but reproduction 1.2 shows the hem closer to the edge. This renders the appearance of the design indefinite and non-enabling.

    PNG
    media_image2.png
    144
    496
    media_image2.png
    Greyscale

The image above is included to demonstrate the 112(a) and (b) rejection.

If new drawings are submitted in an attempt to overcome this rejection, care must be exercised to avoid the introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. The original drawing disclosure represents the claimed design. All features, elements, and lines as presented are the basis from which examination of the claim is conducted. It is critical that the original disclosure filed with the office be of the highest quality, and be the most accurate rendering of the claimed design as possible. The overall design as well as that of individual features must be rendered in such a way that no amount of conjecture is necessary in understanding the claim. New matter is anything (structure, features, elements) which was not apparent in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features or elements.
Conclusion
	The claim stands rejected under 35 U.S.C. § 112(b) and 35 U.S.C. § 112(a) and (b) as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER J RABIE whose telephone number is (571)272-9623. The examiner can normally be reached Monday - Friday, 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE A BUGG can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        
/AJR/
Examiner, Art Unit 2911